DETAILED ACTION
This office action follows a response filed on October 1, 2022.  Claims 1-7, 9, and 10 were amended.  Claim 12 was canceled.  Claims 1-11, 13, and 14 are pending. 


Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alastalo et al. (US 9,403,926).
Example E1 of Alastalo et al. discloses a process for producing a polypropylene composition by sequential polymerization comprising polymerizing in a first reactor at 67 ºC, propylene and 1-butene comonomer, as well as ethylene, to obtain a first propylene polymer fraction having a 1-butene comonomer content of 9.0 wt % (6.9 mole %), polymerizing in a second reactor propylene, 1-butene, and ethylene, in the presence of the first propylene polymer fraction, to obtain a second propylene polymer fraction having an ethylene content of 1.3 wt % (2.0 mole %) and a butene content of 7,8 wt % (5.9 mole %), and polymerizing in a third reactor, propylene and ethylene in the presence of the second propylene polymer fraction to obtain a polypropylene composition having an ethylene content of 1.5 wt % (2.3 mole %) and a butene content of 7.4 wt % (5.6 mole %).  The polypropylene composition exhibits a melt flow rate (230 ºC, 2.16 kg) of 5.3 g/10 min.  
Present claims are drawn to a process comprising steps a), b), and c).  Although step a) describes polymerizing monomers consisting of propylene and a comonomer selected from C4-C10 alpha olefins, use of the transitional phrase “comprising” in defining the process does not exclude unrecited elements (in this case, polymerizing ethylene) in a claim.


Claim 14 is rejected under 35 U.S.C. 103 as being upatentable over Alastalo et al. (US 9,403,926) in view of Pelliconi et al. (US 7,7557,161).
While Alastalo et al. does not prescribe a particular end use of inventive polypropylene composition, one of ordinary skill in the art would have found it obvious from Pelliconi et al. to use a polypropylene composition for the manufacture of a monolayer or multilayer film (col. 6, line 35).

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galvan et al. (US 9,650,458).
Example 5 of Galvan et al. discloses a polypropylene composition having an ethylene content of 3 wt % (4.5 mole %) and a butene content of 7.2 wt % (5.4 mole %), wherein the polypropylene composition exhibits a melt index of 5 g/10 min, a melting temperature of 136 ºC, and a SIT of 102 ºC, such that a difference between melting temperature and SIT (delta value) is 34 ºC.  Present claims are drawn to a polymer composition that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art does not teach claimed process carried out in the presence of Ziegler Natta catalyst comprising a non-phthalic internal donor.   




Response to Arguments
The rejections of claims under 35 U.S.C. 102(a)(2) as being anticipated by, and under 35 U.S.C. 103 as being unpatentable over, Wang et al. (US 11,292,901), set forth in paragraphs 23 and 24 of the previous office action dated July 6, 2022, has been withdrawn.
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Alastalo et al. (US 6,365,682), set forth in paragraph 28 of the previous office action, has been overcome by amendment.
Applicant traverses the rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by, and under 35 U.S.C. 103 as being unpatentable over, Alastalo et al. (US 9,403,926), set forth in paragraphs 25 and 26 of the previous office action.  Applicant submits that prior art does not teach claimed step of polymerizing in a first reactor monomers consisting of propylene and a comonomer selected from C4-C10 alpha olefins to obtain a first propylene polymer fraction having a comonomer content in a range from 2.0 to 8.0 mole %.  Applicant argues that prior art does not teach a process where a first propylene polymer fraction has only C4-C10 alpha olefin comonomer units as that described in step a) of claims.  Applicant’s argument has been considered fully, but it is not persuasive.  
Alastalo et al. discloses a step of polymerizing monomers consisting of propylene and 1-butene comonomer to obtain a first propylene polymer fraction having a comonomer content of 9.0 wt % (6.9 mole %).  Although step a) describes polymerizing monomers consisting of propylene and a comonomer selected from C4-C10 alpha olefins, use of the transitional phrase “comprising” in defining the process does not exclude unrecited elements (such as polymerizing ethylene) in a claim.  Indeed, Alastalo et al. teaches polymerizing monomers consisting of propylene and 1-butene, and it also discloses polymerizing ethylene in the first step.  Furthermore, there is nothing in claim that limits the first propylene polymer fraction to having solely propylene derived units and butene derived units.  Based on these considerations, it is deemed that claims are fully anticipated by prior art.  Consequently, the rejection has been maintained.         
	 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 12, 2022